Citation Nr: 0807657	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-42 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for ovarian cyst.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

4.  Entitlement to service connection for anxiety, frostbite, 
and arthritis, secondary to frostbite.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to February 
1986 and from September 1988 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2007 and May 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).   
All of the veteran's service medical records from active duty 
are absent from the claims file.  As additional action by the 
RO may be fruitful in either obtaining the veteran's service 
medical records or documenting information that the records 
cannot be obtained, the Board determines that further 
development is warranted.  See Dixon v. Derwinski, 3 Vet. 
App. 261, 263-64 (1992).

Further, the veteran was not issued VCAA notice with regard 
to her service connection claims for ovarian cyst, 
depression, and degenerative joint disease of the lumbar 
spine.

Additionally, the veteran requested a hearing at the local VA 
office before a Veterans Law Judge (formerly a member of the 
Board), as indicated on the February 2008 VA Form 9.  A 
hearing was not scheduled.  Under applicable regulation, a 
hearing on appeal will be granted if a veteran, or her 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2007).  Because failure to afford the 
veteran the requested hearing would constitute a denial of 
due process and result in any Board decision being vacated, 
38 C.F.R. § 20.904(a) (2007), this matter must be addressed 
before the Board promulgates a decision.  Given that the 
request for a hearing date was timely filed, pursuant to 38 
C.F.R. § 20.704(d) with "good cause," this case must be 
remanded to afford the veteran the opportunity to appear at 
such a hearing following all appropriate procedures.

Accordingly, the case is REMANDED for the following action:

1.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  
Particularly, the RO should send the 
veteran a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish service connection for ovarian 
cyst, depression, and degenerative joint 
disease of the lumbar spine.

2.  The RO should contact the NPRC and 
request a search for any and all records, 
medical and personnel, if available, from 
March 1983 to February 1986 and from 
September 1988 to October 1991.

3.  The RO should also contact the 
Surgeon General, Department of the Army 
(ARPERCEN), for any information they may 
have regarding the veteran.  Any 
information obtained is to be associated 
with the claims folder. 

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.

4.  After completion of the above 
development, the veteran's claims for 
entitlement to service connection for 
ovarian cyst, depression, degenerative 
joint disease of the lumbar spine, and 
anxiety, frostbite, and arthritis, 
secondary to frostbite should be 
readjudicated.  If the determination 
remains adverse to the veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

5.  Thereafter, the RO should schedule 
the veteran for a hearing at the local VA 
office before a Veterans Law Judge in 
accordance with applicable procedures.  
The veteran and her representative should 
be notified of the time and place to 
report for the hearing.


Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



